Title: Drafts of Apology Required from James Nicholson, [25–26 July 1795]
From: Hamilton, Alexander
To: 


[New York, July 25–26, 1795]
Draft I
Mr. Hamilton declares & would repeat that when he interposed in the altercation between Mr. Nicholson & Mr. Hoffman what he said was addressed to both & was purely intended without offence to either to prevent the continuance of a controversy which might lead to disturbance & riot.
Mr. Nicholson replied very harshly to Mr. Hamilton that he was not the man to prevent his quarrelling called him an Abettor of Tories and used some other harsh expressions which are forgotten.
Mr. Hamilton replied that that was not a place for altercation & Mr. Nicholson & he would discuss it upon a more fit occasion.
Mr. Nicholson replied he & Mr. Hamilton would not pursue the affair for he had declined an interview upon a former occasion.
Mr. Hamilton replied that no man could affirm that with truth & that he pledged himself to convince Mr. Nicholson of his mistake.
Here then was clearly a violent offence without provocation.
If Mr. Nicholson is disposed to accommodation justice & propriety require that he should say
That the subject of offence to Mr. Hamilton was the effect of misapprehension & temporary passion—that he does not entertain the opinion which his declaration would seem to imply and that he regrets the pain which it must have given to Mr. Hamilton.
Draft II
Mr. Nicholson declares that the expressions made use of by him in the first instance which appeared to give offence to Mr. Hamilton proceeded from a supposition that Mr. Hamilton had interposed in favour of Mr. Hoffman and in a manner that implied censure on him —that understanding from Mr. Hamilton that he dropped some expressions which indicated that Mr. Hamilton had declined an interview upon a former similar occasion Mr. Nicholson further declares that he is not conscious nor can he recollect that such expressions dropped [from] him—that however relying on the information he has since received that expressions of such import did escape him he declares that they proceeded from the heat of altercation—that he does not entertain the opinion which they seemed to imply and that he regret[s] the pain which his expressions upon the occasion must have given to Mr Hamilton.
Draft III
Mr. Nicholson declares that the warmth of the expressions which he recollects to have used to Mr. Hamilton proceeded from a misapprehension of the nature of his interposition in the alter[c]ation between Mr. Hoffman & Mr. Nicholson that as to the suggestion alleged to have been made by Mr. Nicholson namely that Mr. Hamilton had declined a former interview he does not recollect and is not conscious of having made it neither did he intend the imputation which it would seem to imply and that if he did make the suggestion he regrets the pain which it must have occasionned to Mr. Hamilton.
